Upon Motion of Mr. Attorney General of Counsel for the Complainants made to this Court, in the presence of the Counsel for the Defendant It is Ordered that the Exceptions taken to the Defendants Answer in this Cause be Argued on the Day appointed for the Sitting of this Court in October next.
Alexr Stewart Deputy Register in Chancery
Upon Reading the humble Petition of Hugh Cartwright Surviving *463Executor of the last Will and Testament of Joseph Hasford Planter deceased, and of Joseph Hasford Son and Devisee, and of Ann Elmes and Rebecca Goodbee Daughters and Devisees of the said Joseph Hasford deceased, Praying for reasons therein contained, That certain Persons of Credit and Reputation in their Neighbourhood may be appointed to view Settle and Audit the Accounts of all and Singular the Transactions Intermeddlings and Dealings of the Petitioner Hugh Cartwright, in and about the Affairs of the said Estate; And the said Petition being by this Court Considered, It is Ordered, That Charles Barker, John Keys and Josiah Pendarvis be and they are hereby appointed to Audit Settle and Adjust the same, and to join your Petitioner Hugh Cartwright in making a fair and equal Division of the Testator’s Personal Estate into four equal parts, And that the same then be drawn for by Lott, by the said Petitioners Joseph, Ann and Rebeccah three of the Testator’s Children, and Hannah Hasford one other of his Daughters who is an Infant under the Age of Fourteen Years, And that each of them may know and have their Seperate and distinct parts and Dividends thereof, According to the Direction and true Intent and Meaning of the last Will and Testament of the Testator and as by their said Petition is prayed for; But it is Ordered by this Court, That the said Hannah Hasford being a Minor do first choose a Guardian on her behalf to join with the said Referrees in Settling and Adjusting the part or share of her Father the Testator’s Estate, that shall be allotted to her on such Division thereof to be made, And it is also further Ordered, That the said Auditors do return an Account of what they shall do in the Premisses by virtue of this Order to the Master of this Court, on or before the day appointed for the Sitting of the Court in October next, to the Intent, he may Report on the Same, for the final Order and Direction of the Court therein.
Alexr Stewart Deputy Register in Chancery